Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 5-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cady et al. (US Pre-Grant Publication 2015/0294185), in view of Battles et al. (US Pre-Grant Publication 2014/0129959), and further in view of Barak (US Patent 9,143,573).

As to claim 1, Cady teaches computer-implemented method as carried out through execution of executable instructions by one or more processors of a computing device, the method comprising:
receiving, from a device, a search invocation (see paragraphs [0049]-[0053]. An initial search may be conducted. As shown in Figure 3A, the initial search involves selected a part of an image, recognizing the object being searched (a coat), and conducting an initial search on coats); and 
in response to receiving the search invocation: 
causing one or more search results responsive to the search invocation to be displayed on a display of the computing device, wherein the one or more search results is displayed information (see Figure 3B and paragraphs [0054]-[0055]. After the initial search is conducted, initial results are returned as shown in Figure 3B. The initial results include displayed images);
causing a dynamic search control to be presented on the display of the computing device and visually positioned over the displayed information concurrently displayed on the display of the computing device (see Figure 3C and paragraphs [0060]-[0062]. A user may select partial images from the search results, indicated by the dashed line selection boxes 342, 344, 346, and 348 in Figure 3C. These are dynamic search controls visually positioned over the displayed information), wherein: 
the dynamic search control comprises an area through which a first portion of the displayed information concurrently displayed on the display of the computing device is unobstructed (see Figure 3C and paragraphs [0060]-[0062]. The displayed information inside the dashed line boxes is unobstructed), 
…
generating an image segment of the displayed information corresponding to the area of the dynamic search control according to the position information of the dynamic search control, wherein the image segment is less than an entire image and includes a representation of a first object (see Figure 3C and paragraphs [0060]-[0062]. A partial image is generated in an image search box); 
determining, based at least in part on the first object, a plurality of additional images not included in the search results, each of the plurality of additional images including a representation of an additional object that is visually similar to the first object (see paragraph [0069] and Figure 3F. An additional image is returned as a result of the search, wherein the additional image is not present in the initial search results. As noted in [0073], “at least one” search result may be returned. This indicates that a plurality of search results may be returned); and 
Cady does not explicitly show: 
the dynamic search control is user-interactive such that a user may dynamically position the concurrent presentation of the dynamic search control over any portion of the displayed information, and 
causing the dynamic search control to be presented on the display comprises partially obfuscating a second portion of the displayed information concurrently displayed on the display of the computing device that is outside of the area of the dynamic search control through which the first portion of the displayed information is unobstructed; 
receiving, from the computing device, an indication of a user change of the concurrent presentation of the dynamic search control over the displayed information and Athorus Matter No.: 127.0037Response to Final Office Action dated: August 17, 2020position information corresponding to a current position of the concurrent presentation  of the dynamic search control with respect to the displayed information; 
…
causing at least a portion of the plurality of additional images to be concurrently presented on the display of the computing device as additional search results with the dynamic search control and the displayed information.
Battles teaches: 
the dynamic search control is user-interactive such that a user may dynamically position the concurrent presentation of the dynamic search control over any portion of the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B, which show an adjustable bounding box for an element to be searched for. The user may adjust the bounding box to define a region to be tagged. The tagged region may then be used to conduct a search), and 
…
determining, based at least in part on the first object, a plurality of additional images not included in the search results, each of the plurality of additional images including a representation of an additional object that is visually similar to the first object (see Figure 3B and paragraph [0023] for searching and returning a plurality of additional images);
causing at least a portion of the plurality of additional images to be concurrently presented on the display of the computing device as additional search results with the dynamic search control and the displayed information (see Figure 3B and paragraph [0023] for displaying the additional search results concurrently with the initial displayed information).
It would have been obvious at the time the invention was filed to have modified Cady by Battles because both references are directed to tagging images and performing searches based on the portion of the image tagged. Battles merely provides Cady additional refinement and user interface options over selected tagged portions, which will allow a user greater control over how to conduct searches. This will increase user accessibility of Cady. 
Barak teaches: 
causing the dynamic search control to be presented on the display comprises partially obfuscating a second portion of the displayed information concurrently displayed on the display of the computing device that is outside of the area of the dynamic search control through which the first portion of the displayed information is unobstructed (see Figure 6E and 27:22-40. The portion of the displayed area outside of the selection box of a selected portion of the image is obscured); 
It would have been obvious at the time the invention was filed to have modified Cady by Barak because both references are directed to tagging images and identifying relevant portions of the image for consideration. Barak merely provides Cady an additional user interface option of further emphasizing selected portions of an image, which will help a user to focus on the relevant portions of the image when selected what to search. This will increase user accessibility of Cady. 

As to claim 2, Cady as modified by Battles teaches the computer-implemented method of claim 1, further comprising: 
determining a plurality of keywords, each of the plurality of keywords associated with at least one of the plurality of additional images (see Battles Figure 3B and paragraph [0023]); and 
causing at least a portion of the plurality of keywords to be presented concurrently on the display of the computing device with the at least a portion of the plurality of additional images (see Battles Figure 3B and paragraph [0023]).  

As to claim 5, Cady as modified by Battles teaches the computer-implemented method of claim 1, further comprising: 
subsequent to causing the at least a portion of the plurality of additional images to be presented, receiving a selection of an image from the presented at least a portion of the plurality of additional images (see Battles paragraph [0023] and Figures 3B and 3C); 
causing a presentation on the display of a plurality of actions that may be initiated with respect to the image (see Battles paragraph [0023] and Figures 3B and 3C); 
receiving a selection of an action of the plurality of actions (see Battles paragraph [0023] and Figures 3B and 3C); and 
causing an initiation of the action (see Battles paragraph [0023] and Figures 3B and 3C). 

As to claim 6, Cady teaches non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to at least: 
visually present a dynamic search control on a display concurrent with displayed information also displayed on the display (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1), wherein: 
the dynamic search control is visually presented over the displayed information and comprises an area through which a first portion of the displayed information is visually unobstructed (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
…
the area of the dynamic search control encompasses less than all of the displayed information (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1), and 
…
receive an indication of a user-initiated change of the concurrent presentation of the dynamic search control with respect to the displayed information (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
determine a current position of the concurrent presentation of the dynamic search control with respect to the displayed information (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
determine an image segment of the displayed information corresponding to a portion of the displayed information encompassed by the area of the dynamic search control at the current position (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
process the image segment to determine a first object represented in the image segment (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
determine, based at least in part on the first object, a plurality of additional images not included in the displayed information, each of the plurality of additional images including a representation of an additional object that is visually similar to the first object (see paragraph [0069] and Figure 3F and the explanation of claim 1); 
Cady does not clearly teach:
the dynamic search control is visually presented such that a second portion of the displayed information outside of the area of the dynamic search control is partially visually obfuscated, 
the concurrent presentation of the dynamic search control may be dynamically positioned by a user over any portion of the displayed information; 
and present, on the display, at least a portion of the plurality of additional images concurrent with the dynamic search control and the displayed information.
Battles teaches: 
the concurrent presentation of the dynamic search control may be dynamically positioned by a user over any portion of the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the explanation of claim 1); 
and present, on the display, at least a portion of the plurality of additional images concurrent with the dynamic search control and the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the explanation of claim 1).
It would have been obvious at the time the invention was filed to have modified Cady by Battles because both references are directed to tagging images and performing searches based on the portion of the image tagged. Battles merely provides Cady additional refinement and user interface options over selected tagged portions, which will allow a user greater control over how to conduct searches. This will increase user accessibility of Cady. 
Barak teaches:
the dynamic search control is visually presented such that a second portion of the displayed information outside of the area of the dynamic search control is partially visually obfuscated (see Figure 6E and 27:22-40). 
It would have been obvious at the time the invention was filed to have modified Cady by Barak because both references are directed to tagging images and identifying relevant portions of the image for consideration. Barak merely provides Cady an additional user interface option of further emphasizing selected portions of an image, which will help a user to focus on the relevant portions of the image when selected what to search. This will increase user accessibility of Cady.

As to claim 7, Cady as modified teaches the non-transitory computer-readable storage medium of claim 6, wherein an object is determined to be visually similar to the first object based at least in part on a shape, a size, a color, or a brand of the object (see Cady paragraphs [0068]-[0069]). 

As to claim 8, Cady as modified by Battles teaches the non-transitory computer-readable storage medium of claim 6, wherein the instructions when executed further cause the processor to at least: 
determine, based at least in part on the plurality of additional images, a plurality of keywords, each of the plurality of keywords associated with at least one of the plurality of additional images (see paragraphs [0022]-[0023] and Figures 3A and 3B and the explanation of claim 1); and 
present, on the display and concurrently with the at least a portion of the plurality of additional images, at least a portion of the plurality of keywords (see paragraphs [0022]-[0023] and Figures 3A and 3B and the explanation of claim 1).  

As to claim 11, Cady as modified teaches the non-transitory computer-readable storage medium of claim 6, wherein the current position of the concurrent presentation the dynamic search control includes a horizontal position with respect to the displayed information, a vertical position with respect to the displayed information, a height, and a width (see Cady paragraphs [0060]-[0062] and Figure 3C). 

As to claim 12, Cady as modified teaches the non-transitory computer-readable storage medium of claim 6, wherein the instructions when executed by the processor further cause the processor to at least: 
obtain an image of the displayed information that is visually unobstructed and without including the dynamic search control (see Cady paragraphs [0060]-[0062] and Figure 3C); and 
store the image in a memory (see Cady paragraphs [0060]-[0062] and Figure 3C).  

As to claim 13, Cady as modified teaches the non-transitory computer-readable storage medium of claim 12, wherein the instructions when executed by the processor further cause the processor to at least: 
obtain the image segment from the stored image of the displayed information such that the image segment corresponds to the current position of the concurrent presentation  of the dynamic search control with respect to the displayed information as represented in the stored image (see Cady paragraphs [0060]-[0062] and Figure 3C).  

As to claim 14, Cady as modified teaches the non-transitory computer-readable storage medium of claim 13, wherein the image segment is less than the entire stored image (see Cady paragraphs [0060]-[0062] and Figure 3C).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cady et al. (US Pre-Grant Publication 2015/0294185), in view of Battles et al. (US Pre-Grant Publication 2014/0129959), in view of Barak (US Patent 9,143,573), and further in view of Wen (US 8,185,526). 

As to claim 3, Cady as modified teaches the computer-implemented method of claim 2.
Cady does not explicitly teach: 
prior to causing the at least a portion of the plurality of additional images to be presented, ranking the plurality of additional images based at least in part on a similarity with the first object such that the presented at least a portion of the plurality of additional images correspond to highest ranked images; and 
prior to causing the at least a portion of the plurality of keywords to be presented, ranking the plurality of keywords based on a frequency of each keyword's association with the plurality of additional images such that the presented at least a portion of the plurality of keywords correspond to keywords having the highest frequencies.  
Wen teaches: 
prior to causing the at least a portion of the plurality of additional images to be presented, ranking the plurality of additional images based at least in part on a similarity with the first object such that the presented at least a portion of the plurality of additional images correspond to highest ranked images (see Wen 6:47-7:6 and 8:40-60 and Figure 6. The images are ranked based on a similarity with a search); and 
prior to causing the at least a portion of the plurality of keywords to be presented, ranking the plurality of keywords based on a frequency of each keyword's association with the plurality of additional images such that the presented at least a portion of the plurality of keywords correspond to keywords having the highest frequencies (see Wen 6:47-7:6 and 8:40-60 and Figure 6. The highest frequency keyword may be chosen).  
It would have been obvious at the time the invention was filed to have modified Cady by Wen because both references are directed to tagging images and identifying relevant portions of the image for consideration. Wen merely provides Cady an additional search option of emphasizing selected results, which will help a user to further characterize a search to be more in line with the user’s desire. This will increase the usability of Cady in finding relevant results. 

As to claim 4, Cady as modified by Wen teaches the computer-implemented method of claim 3, further comprising: 
subsequent to causing the at least a portion of the plurality of keywords to be presented, receiving a selection of a keyword of the at least a portion of the plurality of keywords (see Wen 6:47-7:6 and 8:40-60 and Figure 6. Subsequent to an initial result, a user may select a chosen keyword to re-rank the search results); and 
re-ranking the plurality of additional images based at least in part on the keyword (see Wen 6:47-7:6 and 8:40-60 and Figure 6); and 
causing a presentation on the display of a re-ranked portion of the plurality of additional images, the re-ranked portion of the plurality of additional images having an association with the keyword (see Wen 6:47-7:6 and 8:40-60 and Figure 6).  

Claims 9, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cady et al. (US Pre-Grant Publication 2015/0294185), in view of Battles et al. (US Pre-Grant Publication 2014/0129959), in view of Barak (US Patent 9,143,573), and further in view of Petrou (US Pre-Grant Publication 2011/0125735). 

As to claim 9, Cady as modified teaches the non-transitory computer-readable storage medium of claim 6.
Cady as modified does not teach wherein the instructions that when executed by the processor to cause the dynamic search control to be presented further include instructions that cause the processor to at least: 
cause the concurrent presentation  of the dynamic search control to be presented with a substantially circular shape such that a radius of the substantially circular shape is adjustable.  
Petrou teaches wherein the instructions that when executed by the processor to cause the dynamic search control to be presented further include instructions that cause the processor to at least: 
cause the concurrent presentation  of the dynamic search control to be presented with a substantially circular shape such that a radius of the substantially circular shape is adjustable (see paragraph [0059], which describe how a bounding box for a visual query may be circular. Battles paragraphs [0022]-[0023] teaches an adjustable bounding box); and 
It would have been obvious at the time the invention was filed to have modified Cady by Petrou because both references are directed to identifying relevant portions of the image for visual querying. Petrou merely provides Cady an additional user interface option of for selected portions of an image, which will give a user more options when identifying which portions of an image search. This will increase user accessibility and flexibility of Cady. 

As to claim 15, Cady teaches the computing system, comprising: 
a processor (see paragraph [0045]); and 
a memory coupled to the processor and storing program instructions (see paragraph [0045]) that when executed by the processor cause the processor to at least: 
visually present one or more search results on a display in response to a search query, the one or more of search results being displayed information (see paragraphs [0049]-[0055] and Figures 3A-3B and the explanation of claim 1); 
receive a request to present a dynamic search control (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
in response to receiving the request, visually present, on the display, the dynamic search control concurrently with the displayed information (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1) such that: 
the dynamic search control is visually presented over the displayed information and comprises an area through which a first portion of the displayed information is visually unobstructed (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
the dynamic search control is visually presented such that … the area of the dynamic search control encompasses less than all of the displayed information (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1);
…
subsequent to visually presenting the dynamic search control on the display, receive a user-initiated change of the concurrent presentation of the dynamic search control (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1), the user-initiated change comprising at least one of a position input change or a size input change corresponding to an updated position of the concurrent presentation or an updated size of the area of the dynamic search control on the display (see Figure 3C and paragraphs [0060]-[0062]. A user may change the position of the dynamic search control to select a different feature); 
dynamically determine a current position of the concurrent presentation … on the display according to the user-initiated change (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
adjust the visual presentation of the concurrent presentation of the dynamic search control according to the received at least one of the updated position of the concurrent presentation or the updated size of the area of the dynamic search control on the display (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
determine an image segment of the displayed information corresponding to the updated position of the concurrent presentation … after the visual presentation of the concurrent presentation of the dynamic search control is adjusted on the display, wherein the image segment includes less than all of the displayed information (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
send to a remote computing resource the image segment of the displayed information (see paragraph [0020]. The selected search criteria may be provided to a server); 
receive, from the remote computing resource, a plurality of ranked additional images not included in the search results of the displayed information that are visually similar to an object represented in the image segment from the stored image (see paragraph [0069] and Figure 3F and the rejection of claim 1); and
Cady does not explicitly show:
the dynamic search control is visually presented such that a second portion of the displayed information outside of the area of the dynamic search control is partially visually obfuscated … ;
the dynamic search control is visually presented as a substantially circular shape; and 
the concurrent presentation  of the dynamic search control may be positioned at any location over the displayed information;Response to Final Office Action dated: August 17, 2020
dynamically determine a current position of the concurrent presentation and a current size of the area of the dynamic search control on the display according to the user-initiated change;
determine an image segment of the displayed information corresponding to the updated position of the concurrent presentation and the updated size of the area of the dynamic search control after the visual presentation of the concurrent presentation of the dynamic search control is adjusted on the display, wherein the image segment includes less than all of the displayed information; 
…
present, on the display, at least some of the plurality of ranked additional images concurrent with the dynamic search control and the displayed information.
Battles teaches: 
the concurrent presentation  of the dynamic search control may be positioned at any location over the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the rejection of claim 1);Response to Final Office Action dated: August 17, 2020
dynamically determine a current position of the concurrent presentation and a current size of the area of the dynamic search control on the display according to the user-initiated change (see paragraphs [0022]-[0023] and Figures 3A and 3B and the rejection of claim 1);
determine an image segment of the displayed information corresponding to the updated position of the concurrent presentation and the updated size of the area of the dynamic search control after the visual presentation of the concurrent presentation of the dynamic search control is adjusted on the display, wherein the image segment includes less than all of the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the rejection of claim 1); 
…
present, on the display, at least some of the plurality of ranked additional images concurrent with the dynamic search control and the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the rejection of claim 1).
It would have been obvious at the time the invention was filed to have modified Cady by Battles because both references are directed to tagging images and performing searches based on the portion of the image tagged. Battles merely provides Cady additional refinement and user interface options over selected tagged portions, which will allow a user greater control over how to conduct searches. This will increase user accessibility of Cady. 
Barak teaches: 
the dynamic search control is visually presented such that a second portion of the displayed information outside of the area of the dynamic search control is partially visually obfuscated (see Figure 6E and 27:22-40) …; 
It would have been obvious at the time the invention was filed to have modified Cady by Barak because both references are directed to tagging images and identifying relevant portions of the image for consideration. Barak merely provides Cady an additional user interface options of further emphasizing selected portions of an image, which will help a user to focus on the relevant portions of the image when selected what to search. This will increase user accessibility of Cady. 
Petrou teaches:
the dynamic search control is visually presented as a substantially circular shape (see paragraph [0059], which describe how a bounding box for a visual query may be circular); and 
It would have been obvious at the time the invention was filed to have modified Cady by Petrou because both references are directed to identifying relevant portions of the image for visual querying. Petrou merely provides Cady an additional user interface option of for selected portions of an image, which will give a user more options when identifying which portions of an image search. This will increase user accessibility and flexibility of Cady. 

As to claim 16, Cady as modified by Battles teaches the computing system of claim 15, wherein the program instructions that when executed by the processor further cause the processor to at least: 
subsequent to sending to the remote computing resource the image segment, receive from the remote computing resource, a plurality of keywords corresponding to the plurality of ranked additional images (see Battles Figure 3B and paragraph [0023]); and 
present, on the display, at least a portion of the plurality of keywords (see Battles Figure 3B and paragraph [0023]).  

As to claim 18, Cady as modified by Battles teaches the computing system of claim 15, wherein the program instructions that when executed by the processor further cause the processor to at least: 
receive a selection of an image of the presented at least some of the plurality of additional images (see Cady paragraphs [0069] and Battles [0023]); 
present, on the display, a plurality of actions that may be initiated with respect to the selected image (see Cady paragraphs [0069] and Battles [0023]); 
receive a selection of an action from the plurality of actions (see Cady paragraphs [0069] and Battles [0023]); and 
cause the action to be initiated (see Cady paragraphs [0069] and Battles [0023]).  

As to claim 19, Cady as modified teaches the computing system of claim 18, wherein the plurality of actions include at least two of: 
an action to share the image, an action to purchase an object represented in the image, an action to store the image, or an action to send the image (see Cady paragraphs [0069] and Battles [0023]).  

As to claim 20, Cady as modified teaches the computing system of claim 15, wherein the displayed information may be any visual information that is presented to a user, including: a web page, an email, a video, an image, or a presentation generated by a computing program (see Cady Figure 3C, paragraphs [0060]-[0062]).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cady et al. (US Pre-Grant Publication 2015/0294185), in view of Battles et al. (US Pre-Grant Publication 2014/0129959), in view of Barak (US Patent 9,143,573), and further in view of Petrou (US Pre-Grant Publication 2011/0125735), and further in view of Wen (US 8,185,526). 

As to claim 17, Cady as modified teaches the computing system of claim 16.
Cady does not explicitly show the subject matter of claim 17. 
Wen teaches wherein the program instructions that when executed by the processor further cause the processor to at least: 
receive a selection of a keyword from the presented at least a portion of the plurality of keywords (see Wen 6:47-7:6 and 8:40-60 and Figure 6); 
send the selected keyword to the remote computing resource (see Wen 6:47-7:6 and 8:40-60 and Figure 6); 
subsequent to sending the selected keyword, receive, from the remote computing resource, a second ranking of the plurality of additional images (see Wen 6:47-7:6 and 8:40-60 and Figure 6); and 
present, on the display, at least some of the plurality of additional images according to the second ranking (see Wen 6:47-7:6 and 8:40-60 and Figure 6).  
It would have been obvious at the time the invention was filed to have modified Cady by Wen because both references are directed to tagging images and identifying relevant portions of the image for consideration. Wen merely provides Cady an additional search option of emphasizing selected results, which will help a user to further characterize a search to be more in line with the user’s desire. This will increase the usability of Cady in finding relevant results. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152